Exhibit 99.1 FOR IMMEDIATE RELEASE HTG Molecular Diagnostics Reports Second Quarter 2017 Results Provides 2017 Revenue Guidance of $9.0 million to $12.0 million TUCSON, Ariz., August 8, 2017 HTG Molecular Diagnostics, Inc. (NASDAQ:HTGM) (HTG), a provider of instruments, reagents and services for molecular profiling applications, today reported financial results for the three and six month periods ended June 30, 2017. Recent Accomplishments & Highlights: • Announced the initiation of our second companion diagnostic development project with QIAGEN. Under this partnership, we are developing NGS gene expression profiling assays for multiple cancer therapies. • Announced the launch of our research use only HTG EdgeSeq PATH Assay. • Announced the expansion of our IVD Agreement with Illumina, Inc. to, among other things, extend the agreement and increase the number of test kits that may be developed for use with Illumina sequencing technology. • Achieved revenue of $1.8 million and $3.1 million for the three and six months ended June 30, 2017, respectively. “The second quarter was very productive for HTG, highlighted by the expansion of our pharma companion diagnostic pipeline. We now have three clinical development programs including two in partnership with QIAGEN, further validating the combined value proposition that our partnership brings to pharma clients,” said TJ Johnson, President and CEO. “We are pleased with our growing momentum and expect full year 2017 revenue in the range of $9.0 million to $12.0 million.” Second Quarter 2017 Financial Results:
